DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s response to after final action filed 04/09/2021.

Claims 7-11, 13-16, 60-61, 63, 65 are pending and being examined.  Claims 1-6, 18-29, 31-42, 44-59, 62, and 64 are canceled.  Claims 7-9, 13-16, and 60-61 are amended with no new subject matter being introduced.  Claims 12, 17, 30, and 43 are canceled through an Examiner’s amendment.

Claims 7-11, 13-16, 60-61, 63, 65 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dana Kolesar on 04/14/2021.
The application has been amended as follows: 
Claims 12, 30, and 43 are canceled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art references do not teach or render obvious all the cumulative limitations of independent claim 61 with particular attention to “an ammonia oxidation catalyst consisting of copper and manganese”.
Moini et al. (US 2008/0112870 A1) and Pfeifer et al. (US 8226896 B2) are considered to be the closest prior art.
Moini teaches a catalyst comprising a selective catalytic reduction catalyst for reducing oxides of nitrogen and an oxidation catalyst free from precious metal components for simultaneously oxidizing ammonia and carbon monoxide (Moini, abstract).  Moini teaches the oxidation catalyst comprises an alkali component selected from Mg, Ba, K, or combinations thereof; a transition metal selected from V, Cr, Mo, Mn, Fe, Co, Ni, Cu, Zn, Ag, or combinations thereof (Moini, claims 1, 5, 6); and a support comprising ceria, titania, alumina, silica, silica-alumina, alumino-silicates, alumina-zirconia, alumina-chromia, alumina-ceria, or combinations thereof (Moini, claim 3).  Moini teaches the catalyst compositions are disposed on a substrate (Moini, [0030]).  Moini teaches the SCR catalyst is located downstream of the oxidation catalyst (Moini, [0027]) and teaches a layered catalyst system (Moini, [0035]).
Pfeifer teaches a layered catalyst comprising oxidation-active coating and an SCR-active coating (Pfeifer, claim 1); the SCR-active coating comprise zeolites (i.e., molecular sieve) (Pfeifer, Col. 5 lines 29-35).  Pfeifer teaches iron exchanged zeolites with beta-zeolite as being one of the preferred zeolites for the SCR layer (Pfeifer, Col. 5 lines 29-35).
Moini and Pfeifer, alone or combined, do not teach nor render obvious a dual layer ammonia slip catalyst comprising an SCR layer and an oxidation layer wherein the oxidation layer comprises an ammonia oxidation catalyst consisting of copper and manganese and an oxide support consisting of alumina and either CeO2/ZrO2 mixed oxide or a Zr-stabilized CeO2 mixed oxide.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588.  The examiner can normally be reached on M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734